       Case 3:19-cv-01533-VLB Document 63-1 Filed 01/21/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


JAMES BERMAN, Chapter 7 Trustee for
the Substantively Consolidated Estate
of Michael S. Goldberg, LLC and
Michael S. Goldberg,                       Case No. 19-cv-1533

             Plaintiff,

                    v.

SCOTT A. LABONTE et al.,

             Defendants.



                       SUPPLEMENTAL MEMORANDUM
           IN SUPPORT OF DEFENDANTS’ MOTION TO STAY DISCOVERY

      Defendants Scott LaBonte, Sally LaBonte, Marilyn LaBonte, Roland

LaBonte, Joseph W. Sparveri, Jr., Lawrence J. Marks, Juliano & Marks, LLC, Paul

Bourdeau, and Robert Landino (collectively, “Defendants”) respectfully submit

this supplemental memorandum in support of their Motion to Stay Discovery (Dkt.

No. 43).

                                   BACKGROUND

      As explained in Defendants’ Memorandum of Law in Support of Motion to

Stay Discovery, there are currently four pending fraudulent conveyance actions

initiated by the Trustee, including against certain of the Defendants in this action,

in which the Trustee seeks to recover assets that allegedly can be used to satisfy,

in whole or in part, the judgment he obtained against Scott LaBonte in 2017. Dkt.

No. 43-1, at 4-5. Three of the four pending fraudulent conveyance actions—the

SALDT, Landino, and DEIPM Actions—were temporarily stayed. Id. at 32 n.18.
       Case 3:19-cv-01533-VLB Document 63-1 Filed 01/21/20 Page 2 of 6



See Berman v. LaBonte, No. 15-cv-01687 (D. Conn. Oct. 4, 2019), Dkt. Nos. 114;

Berman v. Landino, Adv. Proc. No. 16-02042 (Bankr. D. Conn. Oct. 2, 2019), Dkt.

No. 170; Berman v. DEI Property Management, LLC, Adv. Pro. No. 17-02029, Dkt.

No. 86 (Bankr. D. Conn. Oct. 4, 2019).

      Since the filing of Defendants’ Motion to Stay Discovery on November 15,

2019 (Dkt. No. 43) and their Reply Memorandum of Law in Support of the Motion

to Stay Discovery on January 3, 2020 (Dkt. No. 62): (1) Judge Alvin W. Thompson

granted a motion by Scott and Sally LaBonte to lift the temporary stay of the

SALDT Action, Berman v. LaBonte et al., No. 15-cv-1687 (D. Conn. Jan. 6, 2020),

Dkt. No. 120; (2) Judge Julie A. Manning vacated the stay of the DEIPM Action and

entered an amended case schedule, Berman v. DEI Property Management, LLC,

Adv. Proc. No. 17-02029, Dkt. No. 94 (Bankr. D. Conn. Jan. 17, 2020); and (3) the

Trustee indicated that he no longer seeks entry of a permanent stay of the

Landino Action, and Judge Manning has approved entry of an amended pretrial

scheduling order mooting the Trustee’s pending motion for a permanent stay,

pending submission of a revised form of order, Berman v. Landino, Adv. Proc.

No. 16-02042 (Bankr. D. Conn. Nov. 6, 22, 2019), Dkt. Nos. 182, at ¶ 4 (proposing

Case Management Order that will “resolve . . . the Trustee’s Motion for Stay”), 184

(granting relief requested pending submission of revised form of proposed

order).1 Therefore, the three pending fraudulent conveyance actions that were

previously stayed are now proceeding.



1As noted in Defendants’ Reply Memorandum of Law in Support of Motion to
Stay Discovery, the lifting of the stay in the Landino Action will allow adjudication
of Landino’s pending motion for summary judgment, which, if granted, would

                                          2
         Case 3:19-cv-01533-VLB Document 63-1 Filed 01/21/20 Page 3 of 6



                                     ARGUMENT

      In support of their Motion to Stay Discovery, Defendants argued that the

Trustee will not suffer any meaningful prejudice if a stay of discovery is granted

in this action pending adjudication of Defendants’ motions to dismiss (Dkt. Nos.

51-57) because “the Trustee has had, and continues to have, the ability to seek

information and move for discovery in the pending fraudulent conveyance

actions, one of which was filed in June 2017, well after the alleged racketeering

conduct had been completed.” Dkt. No. 43-1, at 31. In his opposition to the

Motion to Stay Discovery, the Trustee argued that he “cannot obtain discovery in

the fraudulent transfer actions because the bankruptcy and district courts stayed

two and a stay in the third, [the Landino Action], is presently being litigated.”

Dkt. No. 61, at 23-24. The lifting of the stays in all three actions renders the

Trustee’s argument moot.

                                    CONCLUSION

      For the foregoing reasons and those set forth in Defendants’ Memorandum

of Law in Support of Motion to Stay Discovery and Reply Memorandum of Law in

Support of Motion to Stay Discovery, discovery in this action should be stayed

pending adjudication of Defendants’ pending motions to dismiss the Complaint.


Dated:       January 21, 2020




refute the fundamental premise of the Trustee’s claims against several
Defendants in this action (i.e., that the transactions involving Scott LaBonte,
Landino, and Marks were fraudulent conveyances). Dkt. No. 62, at 11 n.22. Even
if the motion is denied, the case is close to trial-ready. Id.

                                           3
        Case 3:19-cv-01533-VLB Document 63-1 Filed 01/21/20 Page 4 of 6



                                         FINN DIXON & HERLING LLP

                                         By: /s/ Alfred U. Pavlis
                                            Alfred U. Pavlis (ct08603)
                                            David R. Allen (ct30827)
                                            Finn Dixon & Herling LLP
                                            Six Landmark Square
                                            Stamford, CT 06901-2704
                                            Tel: (203) 325-5000
                                            Fax: (203) 325-5001
                                            apavlis@fdh.com
                                            dallen@fdh.com


                                         Attorneys for Paul Bourdeau, Esq.

PULLMAN & COMLEY LLC                     MARK H. DEAN, PC

By: /s/ James T. Shearin           By: /s/ Mark Dean
       James T. Shearin (ct01326)         Mark Dean (ct01935)
       Thomas S. Lambert (ct29561)        Mark H. Dean, PC
       Pullman & Comley LLC               241 Main Street, Suite 501
       850 Main Street                    Hartford, CT 06106
       P.O. Box 7006                      mdean@mhdpc.net
       Bridgeport, CT 06601-7006
       jtshearin@pullcom.com       Attorneys for Roland G. LaBonte,
                                   individually and as Trustee of the Roland
Of Counsel                         G. LaBonte Revocable Trust and the
      David M.S. Shaiken (ct02297) Scott A. LaBonte Dynasty Trust, and
      Shipman, Shaiken & Schwefel, Marilyn P. LaBonte, individually and as
      LLC                          Trustee of the Marilyn P. LaBonte 2015
      433 South Main Street        Revocable Trust and Trustee of the
      West Hartford, CT 06110      Marilyn P. LaBonte Revocable Trust
      david@shipmanlawct.com

Attorneys for Scott A. LaBonte,
individually and as Trustee of the
Scott A. LaBonte Revocable Trust,
and Sally A. LaBonte, individually and
as Trustee of the Scott A. LaBonte
Revocable Trust and Trustee of the
Scott A. LaBonte Dynasty Trust




                                          4
        Case 3:19-cv-01533-VLB Document 63-1 Filed 01/21/20 Page 5 of 6



CARMODY TORRANCE SANDAK                 COWDERY & MURPHY LLC
HENNESSEY LLP
                                        By: /s/ Thomas J. Murphy
By: /s/ Thomas J. Sansone                      Thomas J. Murphy (ct07959)
        Thomas J. Sansone (ct00671)            James J. Healy
        David T. Grudberg (ct01186)            Cowdery & Murphy LLC
        Carmody Torrance Sandak                280 Trumbull Street, 22nd Floor
        Hennessey LLP                          Hartford, CT 06103
        195 Church Street                      tmurphy@cowderymurphy.com
        New Haven, CT 06509                    jhealy@cowderymurphy.com
        tsansone@carmodylaw.com
        dgrudberg@carmodylaw.com        Attorneys for Joseph W. Sparveri, Jr.

Attorneys for Robert A. Landino

NATALE & WOLINETZ

By: /s/ Anthony Natale
      Anthony Natale (ct08451)
      Natale & Wolinetz
      116 Oak Street
      Glastonbury, CT 06033
      anatale@natalelawfirm.com

Attorneys for Lawrence J. Marks, Esq.
and Juliano & Marks, LLC




                                        5
       Case 3:19-cv-01533-VLB Document 63-1 Filed 01/21/20 Page 6 of 6



                                  CERTIFICATION

      I hereby certify that on January 21, 2020, a copy of the foregoing

Supplemental Memorandum in Support of Defendants’ Motion to Stay Discovery

was filed electronically through the Court’s electronic filing system and served by

mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by

mail to anyone unable to accept electronic filing. Parties may access this filing

through the Court’s CM/ECF System.


                                          /s/ Alfred U. Pavlis
                                          Alfred U. Pavlis (ct08603)
                                          FINN DIXON & HERLING LLP
                                          Six Landmark Square
                                          Stamford, CT 06901-2704
                                          Tel: (203) 325-5000
                                          Fax: (203) 325-5001
                                          E-mail: apavlis@fdh.com




                                          6
